PER CURIAM:*
Counsel appointed to represent Robert Cecil Perry has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Perry has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue in Perry’s appeal from the revocation of his supervised release because Perry already has completely served his sentence. See United States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999) (dismissal for mootness). Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.